        Case 1:20-cv-03127-SAB                    ECF No. 112-3           filed 11/07/20            PageID.3261 Page 1 of 7
RETAIL Summary Report for "Political and Election Mail -- "All Clear" Checklist for Delivery/Retail Units" from 11/06/2020 to 11/06/2020 for
"CENTRAL | DETROIT | All MPOOs"
Area        District  MPOO         Facility Name                      Total         No             Incomplete Non-            Certified %
                      or ZIP                                          Count         Response                     Compliant              Certified
CENTRAL     Detroit   MPOO 0 Brightmoor Station                       1             0             0              0            1         100.00
CENTRAL      Detroit    MPOO 0      College Park Station             1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Fenkell                          1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Ferndale Branch                  1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Fox Creek                        1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      George W. Young Finance          1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Grand River Finance              1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Grand Shelby Carr Anx            1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Gratiot Station                  1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Grosse Pointe                    1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Hamtramck Annex                  1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Hamtramck Branch                 1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Harper Station                   1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Highland Park Branch            1            0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Joyfield Station                 1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Kensington Station               1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Livernois Station               1            0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Mary E Mccoy Station             1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Mount Elliott                    1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      North End Station                1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Northwestern Station             1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Oak Park Branch                  1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Old Redford Finance              1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Park Grove                       1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Redford Branch                   1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Renaissance Center Finance       1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      River Rouge Branch Post          1           0              0             0             1           100.00
                                    Office
CENTRAL      Detroit    MPOO 0      Seven Oaks                       1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Springwells Station             1            0              0             0             1           100.00
CENTRAL      Detroit    MPOO 0      Strathmoor Station              1            0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Addison Main Office              1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Adrian Main Office               1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Albion Main Office               1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Allen Main Office               1            0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Blissfield Post Office           1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Brighton Main Office             1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Britton Main Office              1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Brooklyn Main Office            1            0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Camden Main Office              1            0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Cement City Main Office         1            0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Chelsea                          1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Clarklake Main Office            1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Clayton Main Office              1           0              0             0             1           100.00
CENTRAL      Detroit    MPOO 1      Clinton Main Office              1           0              0             0             1           100.00
      Case 1:20-cv-03127-SAB                ECF No. 112-3       filed 11/07/20       PageID.3262 Page 2 of 7
CENTRAL   Detroit   MPOO 1   Concord Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Deerfield Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Dexter Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Dundee Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Frontier Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Grass Lake Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Gregory Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hamburg                        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hanover Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hillsdale Post Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Homer Main Office              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Horton Post Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hudson Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Ida Main Office                1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Carrier Annex          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Crossing Finance OFC   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Postal Store           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jasper Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jerome Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jonesville Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Lakeland Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Lambertville                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Leslie Post Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Litchfield Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Manchester Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Manitou Beach Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Michigan Center Post Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Milan Main Office              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Montgomery Post Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Morenci Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Mosherville Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Munith Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Napoleon Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   New Hudson Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   North Adams Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Northville Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Norvell Post Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Onondaga Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Onsted Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Osseo Post Office              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Ottawa Lake Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Palmyra Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Parma Main Office              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Petersburg Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pinckney Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pittsford Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pleasant Lake Main Office      1       0            0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 112-3       filed 11/07/20       PageID.3263 Page 3 of 7
CENTRAL   Detroit   MPOO 1   Reading Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Riga Main Office               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Rives Junction Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Saline Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Samaria Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Sand Creek Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Somerset Center Main Off       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   South Lyon Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Spring Arbor Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Springport Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Stockbridge Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Tecumseh Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Temperance Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Tipton Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Waldron Post Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Weston Main Office             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Whitmore Lake Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Allen Park                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Belleville                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Carleton Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn                       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn Annex                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn Heights               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Erie Branch                    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Flat Rock Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Fort Dearborn Postal Store /   1       0            0          0       1      100.00
                             Westborn Mall
CENTRAL   Detroit   MPOO 2   Garden City Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Greenmead Station              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Grosse Ile                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Inkster                        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Lasalle Branch                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Lincoln Park                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Livonia                        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Luna Pier Branch               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Maybee Branch                  1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Melvindale                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Monroe                         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   New Boston Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Newport Branch                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Penniman Station               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Plymouth Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Riverview Branch               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Rockwood Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Romulus Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   South Rockwood Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Southgate Branch               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Taylor Main Office             1       0            0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 112-3         filed 11/07/20       PageID.3264 Page 4 of 7
CENTRAL   Detroit   MPOO 2   Trenton Main Office              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Whittaker Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Willis Main Office               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Wyandotte Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Ypsilanti Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Ypsilanti Township               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Birmingham Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Bloomfield Hills                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Bloomfield Township Branch       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Center Line Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Clawson Main Office              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Eastpointe                       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Farmington Hills Postal Store    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Farmington Main                  1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Franklin                         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Fraser Main Office               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Hazel Park                       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Lake Orion                       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Lathrup Village Branch           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Milford                          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   New Baltimore                    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Novi                             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Oxford                           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Retail Store                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Rochester Hills Carrier Annex    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Rochester Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Roseville                        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Saint Clair Shores Post Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Southfield Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Troy Post Office                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Walled Lake                      1       0            0          1       0      0.00
CENTRAL   Detroit   MPOO 3   Waterford Carrier Annex          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Waterford Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Wixom                            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Ann Arbor                        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Auburn Hills Branch              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Berkley Branch                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Canton                           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Clinton Macomb Annex             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Clinton Township Branch          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Cody Station                     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Downtown Flint                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Flint Main Office                1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Great Lakes Crossing             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Green Road Station               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Liberty Station                  1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Madison Heights                  1       0            0          0       1      100.00
      Case 1:20-cv-03127-SAB              ECF No. 112-3      filed 11/07/20       PageID.3265 Page 5 of 7
CENTRAL   Detroit   MPOO 4   Madison Hts Carrier Annex   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Mott Park Station           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Mount Clemens               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   North Side Station          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Northeast Branch            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Northwest Branch            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Pontiac Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Royal Oak                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Royal Oak Carrier Annex     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Selfridge a N G B Branch    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Shelby Township             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   South University Station    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Southeast Branch            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Southwest                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Sterling Heights Branch     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Utica                       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Warren                      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Wayne Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   West Bloomfield Branch      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Westland Branch             1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Algonac Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Allenton                    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Almont                      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Anchorville Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Applegate Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Armada                      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Atlas Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Attica Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Avoca Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Bad Axe Post Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Bancroft                    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Birch Run                   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Birchwood Mall              1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Brown City Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Burt Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Byron Post Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Capac Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Carsonville Post Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   China Twp Carrier Annex     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clarkston Carrier Annex     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clarkston Postal Store      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clio Post Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Columbiaville Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Croswell Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Davisburg Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Davison Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Decker Main Office          1       0            0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 112-3     filed 11/07/20       PageID.3266 Page 6 of 7
CENTRAL   Detroit   MPOO 5   Deckerville Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Dryden Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Durand Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Emmett Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fair Haven Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fenton Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Flushing Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Forestville Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fostoria Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Gaines Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Genesee Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Goodells Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Goodrich Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Grand Blanc Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Hadley Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Harbor Beach Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Harsens Island Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Hartland Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Highland Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Holly Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Imlay City Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Jeddo Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Keego Harbor Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Kinde Main Office            1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lakeville Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lapeer Post Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lennon Post Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Leonard Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lexington Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Linden Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marine City Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marlette Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marysville Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Melvin Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Memphis Main Office          1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Metamora Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Minden City Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Montrose Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Mount Morris Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   New Haven Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   New Lothrop Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   North Branch                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   North Street                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ortonville Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Otisville Main Office        1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Otter Lake Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Peck Main Office             1       0            0          0       1      100.00
      Case 1:20-cv-03127-SAB              ECF No. 112-3     filed 11/07/20       PageID.3267 Page 7 of 7
CENTRAL   Detroit   MPOO 5   Port Austin Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Hope Main Office      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Huron Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Sanilac Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Richmond Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Romeo                      1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ruth Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Saint Clair Main Office    1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Sandusky Main Office       1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Smiths Creek Main Office   1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Snover Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Swartz Creek               1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ubly Main Office           1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Union Lake                 1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Vernon Main Office         1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Washington Main Office     1       0            0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Yale Main Office           1       0            0          0       1      100.00
